Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 1 of 13




                     EXHIBIT A
      Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 2 of 13
         Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 1 of 12



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                       X

 ZUMA PRESS, INC., ACTION SPORTS                       :
 PHOTOGRAPHY, INC., TIYU (BEIJING)                     :    ORDER AND OPINION
 CULTURE MEDIA CO. LTD., MANNY                         ;    GRANTING SUMMARY
 FLORES, ANDREW DIEB, CHRISTOPHER                      :    JUDGMENT TO DEFENDANT
 SZAGOLA, LOUIS LOPEZ, CHARLES BAUS,                   :
 DUNCAN WILLIAMS, ROBERT BACKMAN,                      ;    16 Civ. 6110
 JOHN MIDDLEBROOK, and ANTHONY                         :
 BARHAM,                                               :    17 Civ. 5832

                                   Plaintiffs,         :
            ­against­                                  :
                                                                   USDC SONY
 GETTY IMAGES (US), INC.,                              :           DOCUMENT
                                                                   ELECTRONICALLY FILED
                                   Defendant.          :           DOC #:

                                                       X
                                                                   DATE Ffl.Fn     [{j jlj/ fcjL
ALVIN K. HELLERSTEIN, U.S.D.J.:

       This is an action by Zuma Press, Inc. ("Zuma"), nine individual photographers, and two

photograph licensing agencies against defendant Getty Images (US), Inc. ("Getty") for copyright

infringement under the Copyright Act, 17 U.S.C. § 501, and for violation of integrity of

copyright management information under Section 1202 of the Digital Millennium Copyright Act

("DMCA"), 17U.S.C. § 1202, alleging that Getty offered for licensing on its website 47,048

images owned by, or exclusively licensed to, plaintiffs (the "Accused Images"), and intentionally

altered the copyright attribution information embedded in these images. The parties cross­move

for summary judgment, and defendant raises a defense of equitable estoppel, arguing that

plaintiffs are equitably estopped from asserting their claims since they induced Getty's alleged

unlawful actions. The undisputed facts show that Zuma, on behalf of itself and the other

plaintiffs, caused Getty to confuse Zuma's images with images that Getty had been authorized to

use. I grant summary judgment, and dismiss the complaint with prejudice.
      Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 3 of 13
         Case l:16­cv­06110­AKH         Document 172 Filed 10/04/18 Page 2 of 12



                                        BACKGROUND

Procedural History

        Zuma, a press agency representing photographers on exclusive and non­exclusive bases,

initiated this action on August 1, 2016, filing a First Amended Complaint ("FAC") on December

16, 2016, alleging copyright infringement and other causes of action against Getty for copying

the Accused Images and placing them on Getty's website. Following Getty's motion to dismiss

the FAC, the Court on June 29,2017 dismissed the contributory copyright infringement claims;

the claims under § 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125; the false advertising claims

under Section 349 of New York's General Business Law; and the New York common law claims

for unfair competition. The Court maintained the copyright infringement claims as to images

registered before August 1, 2016, the date the action was filed, see 17 U.S.C. § 411(a), and

maintained also the claims under DMCA, 17 U.S.C. § 1202, for violation of the integrity of

copyright information. Standing was premised on the allegations that Zuma had exclusive

license agreements as to all of the Accused Images. None of the Accused Images had been

registered before August 1,2016.

       On July 28, 2017, plaintiffs filed a Second Amended Complaint ("SAC") with a single

cause of action under 17 U.S.C. § 1202 for violating the integrity of copyright information.

Three days later, on August 1,2017, plaintiffs filed a complaint in a new action, Docket Number

17 Civ. 5832, with the same parties and allegations, except adding a claim for copyright

infringement as to images registered as of August 1,2017 (instead of August 1,2016). The

Court consolidated the two cases under the original Docket Number 16 Civ. 6110, and

subsequently administratively closed Dkt. No. 17 Civ. 5832. All images at issue in this litigation

have been registered by August 1,2017, the date of the Complaint in Dkt. 17 Civ. 5832.




                                                2
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 4 of 13
         Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 3 of 12



Facts

        There is no dispute that, in the weeks between April and May of 2016, Getty displayed

and offered for commercial use thousands of images that Zuma once owned or had license to,

crediting these images to "Les Walker," not to Zuma or the photographers Zuma represented.

Upon Zuma's request to Getty on May 4,2016, Getty removed the images and initiated an

investigation as to the source of these questionable images, which earned in total less than $100

in revenue for Getty. Zuma has nobody to blame but itself for how Getty came to possess these

images, though. Zuma comingled its images with the collection of Les Walker in 2011, and

Getty later purchased the rights to Walker's collection. Getty did not know, and could not

reasonably have been expected to know, that, in displaying Walker's collection, it was also

displaying images originating from photographs Zuma represented.

        The path of the Accused Images from Zuma to Getty is circuitous but identifiable,

summarized by the following illustration.




The story begins in 2010, when Zuma entered into a "Representation Agreement" with an image­

licensing company called Corbis, which granted Corbis the right to distribute Zuma's images in

exchange for partial remittal of royalties received. Zuma submitted images to Corbis through its

file transmission protocol ("FTP"), linking the images to Zuma's contract and rates, and Corbis

remitted to Zuma at the negotiated rate of 40%. Corbis also entered into an agreement with

                                                3
      Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 5 of 13
         Case l:16­cv­06110­AKH             Document 172 Filed 10/04/18               Page 4 of 12



 NewSport, a company like Zuma that possessed a portfolio of images. NewSport had a remittal

 rate of 50% under contract #9995.

         At some point, and in order to receive higher royalty payments, Zuma decided to submit

 images through NewSport's FTP. Zuma hired Les Walker, the president of NewSport, as an

independent contractor on September 26,2011 and, to take advantage of NewSport's higher

remittal rate, Zuma began feeding images through NewSport's FTP. To accomplish the

partnership between Zuma and NewSport, Zuma and NewSport entered into a "Redirection

Agreement" with Corbis, signed by Zuma and by NewSport (via Walker) on November 3—4,

2011, which provided that Corbis would remit royalty payments to Zuma for the images

submitted via the NewSport FTP. The Agreement required that "NewSport reaffirms to Corbis

that all images produced under the Contract shall be personally created by NewSport, or that

NewSport has the authority to grant all rights and licenses under the Contract." Bloom Decl.

Ex. Y. The "Contract" referred to here is the agreement between NewSport and Corbis, which

also provided that NewSport represented that it was the owner or had appropriate rights in the

images submitted under its contract, that Corbis was now the exclusive licensor of the images,

and that Corbis could assign its rights in the images. Bloom Decl. Ex. F.1 By this scheme and

Redirection Agreement, Zuma thus mixed its images into a collection otherwise associated with

Walker and NewSport.

        Corbis kept records on each image submitted to it, or "metadata" about the source and

rights associated with images, and this metadata identified the relevant photographer and agency.

By comingling its images with NewSport, Zuma caused "NewSport" to now be labeled in the

"Credit" line of the metadata that Corbis kept on its images. For example, in the following




1 NewSport, a Florida Corporation, was administratively dissolved on September 23,2011, before Walker began

working for Zuma. Such a dissolution, however, docs not invalidate the corporation's contracts. Fla. Sta.
§§ 607.1405(2)(a), (g).

                                                      4
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 6 of 13
        Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 5 of 12



screenshot from Corbis' website, "NewSport" is found in the "Credit" line of an image submitted

 by Zuma to Corbis (specifically, "Zak Noyle/NewSport/Corbis"):




See Dkt No. Ill Ex. ZZ.

       Zuma is, however, referenced in the caption of the image. The "caption" refers to the

free­text portion of the image (meaning, any text can be written in it), which typically includes a

description of the image. Before submitting its images via NewSport's FTP, Zuma modified the

free­text captions of its images to include the following representative parenthetical: "Credit

Image" © [Photographer]/[AdditionaI Agencies]/ZUMAPRESS.com." Thus, as seen in the

example above, there is an added parenthetical in the caption following the description of the

image stating: "Credit Image: © Zak NoyIe/[]/ZUMAPRESS.COM."

       Zuma ultimately stopped utilizing NewSport's FTP in April 2012, and Walker resigned

from Zuma on January 9, 2013. Knowing that many of its images were still associated with the

NewSport contract, Zuma requested that Walker speak with Corbis's Seth Greenberg to switch

the images back to the Zuma account See, e.g., Dkt No 111, Bloom Decl. Ex. EE (January 30,

2013 email request from Zuma's Ruaridh Stewart to Walker); Dkt. No. 146, Walker Decl., at

                                                 5
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 7 of 13
        Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 6 of 12



f 33 ("As part of the discussions concerning unwinding our prior arraignment, Stewart asked me

several times to call Seth Greenberg ("Greenberg") at Corbis to instruct Corbis to switch the

images fed by Zuma Press to Corbis under the NewSport contract out of the NewSport collection

to the Zuma Press Account."). Walker, however, appears to have rebuffed Zuma's request,

emailing Stewart back on January 31,2013: "As for the images feed (sic) through my contract

with Corbis, we will have to come to some agreement, as there was never one in place. If we can

not (sic) come to an agreement Newsport will pay those photographers directly for sales through

that contract (sic)." Ex. EE.

       Apparently frustrated by Zuma's inability to gain Walker's consent, Zuma's CEO Scott

McKieman messaged Stewart on February 11,2013, "[t]his has gone on loo long! Need a copy

of [Walker's] email to [S]eth by Wednesday." See Ex. EE. Later that day, Stewart again

requested from Walker that Zuma "be cc'ed on an email to Seth Greenberg to have the Images

switched back to the ZUMA account by Wednesday Feb 13th, this week," to which Walker

responded with his refusal: "As for those images feed (sic) through NewSports account,

NewSport will represent those images and payment will be made as any Newsport does with any

of it[s] other associate agencies feeding that account." See Ex. DD. According to Walker,

"Stewart and I also had some discussions about whether to transfer photographs that Zuma Press

had transmitted to Corbis under the NewSport contract out of the NewSport collection. I did not

think the terms Zuma Press was offering were reasonable, and we did not come to an

agreement." Dkt. No. 146, at % 29.

       In a final attempt at retrieving images Zuma claims to have owned, McKiernan emailed

Greenberg directly on February 14,2013, "We no longer want [Walker's] personal sales going to

ZUMA and I believe the account is no longer pointing to ZUMA's bank account. By same

token, no ZUMA images should be under his personal account or payments for ZUMA sales

should be going to his account as of Jan. 9, 2013." See Bloom Decl. Ex. GG. Greenberg,

                                               6
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 8 of 13
        Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 7 of 12



however, maintained his inability to act until Walker approves: "While I understand that Les no

longer works for ZUMAI cannot move any images that carry the NewSport contract number,

which were submitted through the NewSport FTP, without written consent from NewSport.

NewSport must request this change in writing for me to move the images." Id, See also Bloom

Decl. Ex. A, Greenberg Depo., at pp. 65­76 (same).

        No written consent was ever provided by Walker to Corbis. The Accused Images

therefore remained as part of hie NewSport collection. Aside from two emails from McKieman

to Greenberg on June 3 and June 11 of 2013, again requesting that its "50k+ worth of our images

under Newsport" be taken "down asap," see Ex. HH; Ex. H, there is no evidence that Zuma

spoke further with Walker or Corbis about this issue, or pursued any legal action against Corbis

or Walker. There is conflicting evidence in the record as to whether Walker thought that the

images had been removed from the NewSport collection. Compare Dkt. No. 146, at             34—35

(Walker declaring that he "discussed" removing the images with Greenberg, but that he did "not

know if Corbis actually took steps to remove Zuma Press images from the NewSport archive"),

with Dkt. No. 152­3 (Walker testifying that he thought the images were removed).

Notwithstanding Walker's understanding, it is clear that Zuma's McKiernan knew that

Greenberg required written consent and that no written consent was in fact provided.

        Little seems to have happened with respect to the Accused Images from 2013 until 2016,

when the Accused Images and the library that housed them were acquired by United Glory

International Limited. In January of 2016, Corbis sold its image portfolio to Unity Glory, which

in turn, through an affiliate, entered into an agreement with Getty, permitting Getty to distribute

the portfolio in the United States.

       While Getty had the right to succeed all of Corbis' contracts, Getty preferred to enter into

agreements directly with the photographers and agencies who had contributed their photos to

Corbis. Getty reviewed the Corbis database, and reached out directly to contributors to sign

                                                 7
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 9 of 13
          Case l:16­cv­06110­AKH        Document 172 Filed 10/04/18 Page 8 of 12



agreements with them. After signing such an agreement, Getty would "migrate" the images, or

transfer the images from the Corbis' database to Getty's database. The migration process

included over 7 million images associated with Corbis contracts, and was largely automated,

carried out by computer code scripts written by Corbis and Getty data engineers. The computer

scripts categorized photos according to the relevant metadata associated with each photo. The

data engineers at Getty who wrote the script testified that their script relied on the reasonable

assumption that copyright management information did not appear in the free­text caption of the

images.

       After acquiring the rights to Corbis' database, Getty reached out to Les Walker, as the

authorized representative of NewSport, and, on April 4, 2016, entered into a licensing agreement

with Walker. See Bloom Decl. T (contributor agreement between Walker and Getty). "Les

Walker," not "NewSport," is the stated party and signatory to the agreement, but the evidence

shows, contrary to plaintiffs' insistence otherwise, that NewSport was the intended counterparty

of the Walker­Getty agreement, and that Walker signed the agreement in his capacity as

president of NewSport. In preparation for signing the agreement, emails between Getty and

Walker consistently refer to the "NewSport" account, see Bloom Decl. Ex. LL, JJ, KK, and

Walker testified that his intention was to act in his capacity as president of NewSport. See e.g.,

Dkt. No. 146, Walker Declaration, at f 38; Bloom Decl. Ex. E (Walker stating his intention to

license the NewSport archive to Getty). Thus, following the Walker­Getty agreement, Getty

believed that it had the right to distribute NewSport's collection.

       Following the signing of this agreement, Getty proceeded to migrate the entire NewSport

collection to Getty's database. Since the Accused Images claimed by Zuma were part of the

NewSport collection, and since the metadata associated with the Accused Images indicated that

NewSport was the licensing agency, Getty migrated the entire NewSport collection, including

the Accused Images. The computer script did not look at the free­text portion of the Accused

                                                 8
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 10 of 13
          Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 9 of 12



Images (where Zuma was referenced), but to the metadata which identified "NewSport" as the

source of the images. All parties agree that the Accused Images were migrated to Getty as part of

the NewSport collection. See e.g., Dkt, 151, Memo, in Opposition to Def.'s Motion for Summary

Judgment, at 6; Dkt. No. 87, Eisenberg Decl., at ^ 12. McKiernan also acknowledged that Zuma

did not need permission from its contributors to submit their photographs to Corbis via the

NewSport contract. Bloom Opp. Decl. A, at 76.

         As part of this migration process, Getty also appended its own copyright management

information to its images. Since "Les Walker" was the signatory of the contributor agreement,

his name was identified in a parenthetical in the caption as the source of right—"Photo by Les

Walker/Corbis via Getty Images." The following screenshot from Getty's website illustrates the

point:

                                                                    flfyh—j—,ram
  gettjrtmages         banco voce

         0E)*M             (hra          ^ Og»         Q UUbBOM


                                                         NCAA Football Texas Tech Q Texas Nov 5
                                                         Cntfb 1*3 VM* / CMribctfa
                                                         eawtti«nomao2
                                                         f^i<wnCiiU|fl| il

                                                         Utn to Ante 3m TD» LontfOM drfM rw FM
                                                         C04M Inwgr #4 fMM tofamCri ton
                                                         MKMQJUAmSSS«s4 ftatebr In WMkMCtrtk iU IMV




                                                          fartzonW                 NCAA ftwioynony
                                                          Ibm LongAami j tou "tail Had fWdera
                                                          Dm fechUmmBy      Urtamy Oi teat M AnsSn



See Dkt. No. 152 Ex. N. The images, however, contained an anomaly. As evident in the above

example, the caption had contradictory parentheticals one after the other—one an addition by

                                                 9
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 11 of 13
        Case l:16­cv­06110­AKH          Document 172 Filed 10/04/18 Page 10 of 12



Getty, as described, and a second an artifact from Corbis' caption which included Zuma's added

parenthetical. In some cases (as in the above example) the character         in Zuma's

parenthetical was displayed as "??" as placeholder for a character not recognized by the

computer script. Rather than hiding or removing references to Zuma, Getty in fact mistakenly

included contradictory credits, not realizing that Zuma had previously inserted its name into the

caption. Getty also appended watermarks and other copyright information appearing on the

image when users viewed the images on Getty's website.        '

        On May 4, 2016, shortly after the Walker­Getty agreement was signed and after the

NewSport collection began to go live, Zuma discovered and notified Getty that many of Zuma's

images were on Getty's website and were being offered for commercial license and use. The

next day, Getty removed 26,000 images that had references to Zuma in the free­script captions,

and initiated an investigation. Getty confirmed with Zuma on May 19 that all images referencing

Zuma had been removed. The migration of Corbis photos was on a rolling basis, and on May 24,

Getty discovered additional photos with references to Zuma associated with Corbis Contract

#9995. Getty promptly removed them as well.

                                           DISCUSSION

       I.      Zuma is Estopped from Arguing that Getty Engaged in Unauthorized Use or

               Modification of the Accused Images

       The defense of equitable estoppel bars Zuma from suing Getty for unauthorized display

or modification of the Accused Images on its website. "Whether applied to contract actions

under New York law or copyright infringement actions under federal law, equitable estoppel

requires proof that (1) plaintiff had knowledge of defendant's conduct; (2) plaintiff either (a)

intended that defendant rely on plaintiffs acts or omissions or (b) acted or failed to act in such a

manner that defendant had a right to believe it was intended to rely on plaintiffs conduct; (3)

defendant was ignorant of the true facts; and (4) defendant relied on plaintiffs conduct to its

                                                 10
     Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 12 of 13
        Case l:16­cv­06110­AKH Document 172 Filed 10/04/18 Page 11 of 12



detriment." DeCarlo v. Archie Comic Publications, Inc., 127 F. Supp. 2d 497, 509 (S.D.N.Y.),

afTd, 11 F. App'x 26 (2d Cir. 2001).

        Here, the undisputed evidence shows that Zuma comingled its photographs with the

NewSport collection, knowing that "NewSport" would be labeled by Corbis as the "source" and

licensor of the images. The documentary evidence shows that Zuma attempted to retrieve these

images, but did not succeed because NewSport did not give its written consent. Unsuccessful at

switching the images to its account, and knowing that its images were now inextricably mixed

with the NewSport collection, Zuma made no further efforts to retrieve its images. Getty

reasonably believed, because of Zuma's actions, that it had the rights to use and license all the

photographs acquired from NewSport, including the photographs that Zuma had comingled with

the NewSport photographs.

        II.     Getty Lacked the Requisite Intent to Violate § 1202

        The claims under § 1202 are barred by the defense of estoppel. See supra. The claims

also fail since Getty lacked the requisite intent required to state a claim under § 1202. Section

1202(a) makes it unlawful "with the intent to induce, enable, facilitate, or conceal infringement"

to provide false "copyright management information" or "distribute or import for distribution

copyright management information that is false." See 17 U.S.C. § 1202(a). Section 1202(b)

provides that no person shall "intentionally remove or alter any copyright information" knowing

that "it will induce, enable, facilitate, or conceal an infringement of any right under this title."

See 17 U.S.C. § 1202(b). The undisputed facts show that Getty had no knowledge that Zuma's

images were comingled with the NewSport collection. Getty utilized an automated process to

migrate the NewSport collection and, by that process, appended copyright management

information referring to NewSport and Getty under the reasonable assumption that the images

were owned by NewSport and licensed to Getty. There is no evidence that Getty intended to

induce or facilitate infringement.

                                                  11
    Case 1:19-cv-02861-LGS Document 14-1 Filed 07/03/19 Page 13 of 13
         Case l:16­cv­06110­AKH        Document 172 Filed 10/04/18 Page 12 of 12



         III.   Images at Issue in This Case

         Of the 47,048 Accused Images, plaintiffs submitted evidence that 31,733 are the subject

of valid copyright registrations. The 31,733 images comprise 19,556 owned by the nine

individual plaintiffs; 4,045 represented by and subject to Zuma's exclusive relationship; 782

owned by plaintiff OSports; and 7,350 owned by Action Sports. See Dkt, No. 160, at 1

(summary by counsel for plaintiffs).

         With respect to a portion of these images (8,259 out of 31,733), defendant challenges

plaintiffs' standing to bring their claims. These challenges are moot in light of my granting

summary judgment to defendant on the basis of the equitable estoppel defense.

                                          CONCLUSION

         For the reasons stated above, I deny plaintiffs' motion and grant defendant's motion for

summary judgment, dismissing the Second Amended Complaint in 16 Civ. 6110, Dkt. No. 36,

and the Complaint in 17 Civ. 5832, Dkt. No. 1. The Clerk shall enter judgment for defendant,

dismissing the two actions against it, with costs to be taxed by the Clerk. The Clerk shall

terminate the motions (Dkt. Nos. 72, 78), and mark the case closed.

                SO ORDERED.

Dated:




                                                12
